DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication, dated 03/23/2022, in which claims 1 and 14 have been amended. Thus, claims 1-26 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-26 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of testing data without significantly more. 
Examiner has identified claim 1 as the claim that represents the claimed invention presented in independent claims 1 and 14.
Claim 1 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
Claim 1 is directed to a method, which performs a series of steps, e.g.,  automatically testing whether a policy module exhibits a prohibited bias; generating a mapping between a first set of labels that correspond to test data and a second set of labels that correspond to input parameters of the policy module; wherein the input parameters of the policy module include: a first set of one or more input parameters that do not correspond that a characteristic associated with the prohibited bias; and a second set of one or more input parameters that do correspond to the characteristic associated with the prohibited bias; performing a plurality of testing iterations, based on a single test case, to generate a sibling batch of lending decisions using the policy module; wherein, during each testing iteration of the plurality of testing iterations, a distinct lending decision is generated by feeding values to the input parameters of policy module based on: the mapping between the first set of labels and the second set of labels, and values from the single test case; wherein, during the plurality of testing iterations: values for the first set of one or more input parameters remain constant; and values for the second set of one or more input parameters are varied; determining, based at least in part on the plurality of lending decisions in the sibling batch, whether the policy module exhibits the prohibited bias; in response to determining that the policy module exhibits the prohibited bias, generating an alert message that includes a possible compliance violation causing the prohibited bias; wherein the method is performed by one or more computing devices. These limitations describe the abstract idea of testing data (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity (commercial and legal interactions). The computer device limitations, e.g., policy module and one or more computing devices do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of policy module and one or more computing devices are no more than simply applying the abstract idea using generic computer elements.  The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of policy module and one or more computing devices are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 1 is not patent eligible.
Similar arguments can be extended to the other independent claim, claim 14; and hence claim 14 is rejected on similar grounds as claim 1.
Dependent claims 2-13 and 15-26 are directed to a method and non-transitory computer-readable medium, respectively, which perform the steps that describe the abstract idea of testing data,  and corresponds to Certain Methods of Organizing Human Activity (commercial and legal interactions). Thus, claims 2-13 and 15-26 are directed to an abstract idea. The additional limitations of policy module and one or more computing devices are no more than simply applying the abstract idea using generic computer elements. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Furthermore, the additional elements: policy module and one or more computing devices, do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment.
Dependent claims 2-13 and 15-26 have further defined the abstract idea that is present in their respective independent claims 1 and 14; and thus correspond to Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above.  The dependent claims 2-13 and 15-26 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2-13 and 15-26 are directed to an abstract idea. Thus, claims 1-26 are not patent-eligible.
Response to Arguments 
With respect to the objection of Abstract, the objection is withdrawn in view of Applicant’s arguments/remarks made in an amendment filed on 03/23/2022.
Applicant's arguments filed dated 03/23/2022 have been fully considered but they are not persuasive due to the following reasons: 
With respect to the rejection of claims 1-26 under 35 U.S.C. 101, Applicant arguments are moot in view of the grounds of rejection, presented above in this office action.
Applicant argues that “the policy module is described as performing the plurality of testing iterations to generate a sibling batch of lending decisions, where each lending decision corresponds to a test iteration in which the first set of one or more input parameters remains constant and the second set of one or more input parameters are varied. The policy module described is the software being iteratively tested for a prohibitive bias. One cannot use their mind to test whether a piece of software exhibits a prohibitive bias without actually running that piece of software (outside of their mind). Similarly, it is not possible to feed input values directly from one’s mind into the policy module to perform any test. The process of using the policy module to perform the plurality of testing iterations, in which the second set of one or more input parameters are varied, cannot be wholly performed in the human mind. Additionally, the step of generating an alert message that includes a possible compliance violation causing the prohibited bias cannot be performed in the human mind as the human mind cannot generate an alert message. It is respectfully submitted that the invention reflected by all of the limitations in Claim 1 cannot reasonably be characterized as a “mental process”.” Examiner respectfully disagrees.
With respect to Step 2A, Prong 1, Examiner respectfully notes that batch generations of lending decisions, prohibitive bias testing, inputting of values and parameters, performing testing, and alert message generation features make use of a computer and the computer limitations do not necessarily restrict the claim from reciting an abstract idea as discussed above under Step 2A-Prong 1 of the 35 U.S.C. 101 rejection. Examiner has also considered each and every arguments under Step 2A-Prong 1 and concludes that these arguments are not persuasive. For example, under Step 2A-Prong 1, Examiner considers each and every limitation to determine if the claim recites an abstract idea. In this case, it is determined that the claim recites an abstract idea and the additional limitations of a computer device does not necessarily restrict the claim from reciting an abstract idea. Thus, the claim recites an abstract idea. Whether the claim integrates the abstract idea into a practical application by providing technical/technology improvements are considered under Step 2A-Prong 2. 
Applicant argues that “the invention is directed to eliminating discriminatory lending decisions against loan applicants based on characteristics such as race, religion, gender or age (prohibited characteristics). The claimed invention clearly results in an improvement (improved testing of the policy module to determine whether the policy module generates output that exhibits a prohibited bias based on input parameters that are characteristically associated with a prohibited bias) in the functioning of technology (usage of the policy module to make loan decisions for applicants). The invention recited in the present claims improves the use of the policy module by testing whether the policy module accurately performs unbiased policy decisions or whether the policy module is generating policy decisions that exhibit prohibitive bias. If the policy module generates policy decisions that exhibit prohibitive bias, then an alert message is generated to inform policy module users that their policy module is exhibiting discriminatory lending practices. It is respectfully submitted that the invention recited in Claim 1 is a practical application, and therefore patent-eligible.” Examiner respectfully disagrees. 
With respect to Step 2A, Prong 2, Applicant states that the claimed subject matter relates to a specific improvement in computer-related technology. Examiner notes that there is no technology/technical improvement as a result of implementing the abstract idea. Generating, inputting, testing, feeding, providing, and determining lending/loan data simply amount to the abstract idea of testing data. There is no computer functionality improvement or technology improvement. The claim does not provide a technical solution to a technical problem. If there is an improvement, it is to the abstract idea of testing data and not to technology. Examiner notes that it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited commercial interaction) is not an improvement in technology (see October 2019 Patent Eligibility Guidance Update (issued October 17, 2019), page 13). Thus, the claim does not integrate the abstract idea into a practical application.
Furthermore, with respect to Step 2B, Examiner has reviewed all of Applicant's arguments and notes that the inventive concept cannot be furnished by a judicial exception. The improvements argued are to the abstract idea and not to technology. The technical limitations are simply utilized as a tool to implement the abstract idea without adding significantly more. Thus, the claim is directed to an abstract idea and hence these arguments are not persuasive. Hence, Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection of claims 1-26.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693                                                                                                                                                                                                        
/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693